The objection to the evidence of Collins seems to have been to its character, and not to his competency to give it. If the objection had been made at the trial that he had not sufficient knowledge to speak upon the subject, it might have been obviated. The competency of the evidence, in its nature, was a fair subject of general objection, and to that the objection must be deemed to have *Page 176 
applied. That this is a fair construction of the objection is evident from the circumstance that the objection, and in the same form, was also made to the testimony of Mr. Briggs, whose capacity to speak upon the subject was quite apparent.
I think the judgment should be affirmed.